NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT


                                   No. 09-3575


                         DR. JOSEPH A. MAYERCHECK,
                                               Appellant

                                        v.

             JUDGES OF THE PENNSYLVANIA SUPREME COURT;
         JUDGES OF THE PENNSYLVANIA SUPERIOR COURT; JUDGE
CHRISTOPHER FELICIANI; JUDGE RITA HATHAWAY; MASTER H. GERVASE FAJT;
            WILLIAM WIKER; BARBARA J. IRWIN MAYERCHECK;
     DISCIPLINARY BOARD OF THE SUPREME COURT OF PENNSYLVANIA


                 On Appeal from the United States District Court
                    for the Western District of Pennsylvania
                      (D.C. Civil Action No. 08-cv-01112)
                  District Judge: Honorable Gary L. Lancaster


                 Submitted Pursuant to Third Circuit LAR 34.1(a)
                                August 11, 2010

             Before: BARRY, AMBRO and COWEN, Circuit Judges

                         (Opinion filed: August 18, 2010)


                                    OPINION


PER CURIAM

    Dr. Joseph A. Mayercheck, proceeding pro se, appeals from the order of the
District Court granting the defendants’ motions to dismiss. For the following reasons, we

will affirm.

                                             I.

       In August 2008, Mayercheck filed a pro se complaint in the District Court alleging

that the defendants conspired to deprive him of his federal constitutional rights during

divorce proceedings from his wife, defendant Barbara Mayercheck. Mayercheck alleged

that in May 1999, he and Barbara signed a divorce contract. In May 2000, Barbara had an

attorney draft an identical contract, which the parties each signed. Mayercheck alleged

that the contract was filed with the prothonotary in the Court of Common Pleas in

Westmoreland County. According to Mayercheck, Barbara withdrew her divorce

complaint and then refiled in 2002. Mayercheck alleged that defendant Judge Hathaway

signed a temporary restraining order that Mayercheck filed to keep Barbara away from his

dental practice, but then lifted the order following an ex parte meeting with Barbara and

her lawyer. Mayercheck filed a written complaint against Judge Hathaway with the

Presiding Judge of Westmoreland County and the Judicial Conduct Board of the Supreme

Court of Pennsylvania, and informed the Federal Bureau of Investigation.

       Mayercheck went on to allege that Barbara introduced fraudulent documents and

untruthful testimony at their 2003 divorce hearing regarding the 2000 contract. He

asserted that Judge Hathaway relied on this false evidence to find that the contract was

unenforceable, and ordered Mayercheck to pay Barbara alimony pendente lite.



                                             2
Mayercheck filed an appeal, which the Superior Court of Pennsylvania denied as

interlocutory.

       Defendant Judge Feliciani appointed defendant Master Fajt to preside over the

proceedings pertaining to the distribution of the Mayerchecks’ assets. Mayercheck

alleged that Barbara and her attorney, defendant Wiker, failed to comply with court

directives and that Judge Feliciani conspired with Barbara and Wiker. He further claimed

that Wiker failed to follow Master Fajt’s 2006 order requiring both parties to pay fees for

filing pre-trial statements, that he filed a motion for sanctions against Barbara and Wiker,

and that, in furtherance of the conspiracy, Judge Feliciani and Master Fajt permitted

Barbara and Wiker to violate various procedural rules. Mayercheck also alleged that the

Disciplinary Board’s failure to act on his complaint regarding the above violations is

evidence of its involvement in the conspiracy against him.

       Mayercheck’s complaint sought a declaratory judgment that would enforce the

2000 divorce contract and make the defendants responsible for their fees. He sought

damages in excess of ninety-eight million dollars on federal civil rights and state law

claims. The defendants filed motions to dismiss, which the Magistrate Judge

recommended the District Court grant. The Magistrate Judge found that the District

Court lacked jurisdiction over Mayercheck’s equitable and civil rights claims due to the

Rooker-Feldman doctrine, the Domestic Relations Exception to federal jurisdiction, and

Eleventh Amendment immunity. In addition, the Magistrate Judge found that, even if the



                                             3
court did have subject matter jurisdiction, Mayercheck failed to state a claim for civil

rights violations on which relief could be granted under Federal Rule of Civil Procedure

12(b)(6). Finally, the Magistrate Judge determined that, given Mayercheck’s failure to

state a claim for relief under the Civil Rights Act, the District Court lacked supplemental

jurisdiction over his remaining state law claims. After considering Mayercheck’s

objections, the District Court agreed, granted the motions to dismiss, and adopted the

Report and Recommendation as its opinion. Mayercheck filed a timely appeal.

                                               II.

       We have jurisdiction under 28 U.S.C. § 1291. Our review of the District Court’s

order is plenary. See Santiago v. GMAC Mortgage Group, Inc., 417 F.3d 384, 386 (3d

Cir. 2005). “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft

v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)). In deciding a motion to dismiss, a court must determine whether the

complaint “pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Id.

                                              III.

       A.     Jurisdiction

              1. The Rooker-Feldman Doctrine

       The District Court first determined that it lacked jurisdiction over Mayercheck’s



                                               4
complaint under the Rooker-Feldman doctrine, which bars district courts from reviewing

certain state court actions. See Rooker v. Fid. Trust Co., 263 U.S. 413 (1923); D.C. Court

of Appeals v. Feldman, 460 U.S. 462 (1983). The doctrine will bar a claim in federal

court when the claim: (1) “was actually litigated in state court prior to the filing of the

federal action,” or (2) “is inextricably intertwined with the state adjudication, meaning

that federal relief can only be predicated upon a conviction that the state court was

wrong.” In re Knapper, 407 F.3d 573, 580 (3d Cir. 2005). In this case, Mayercheck’s

complaint sought enforcement of all of the provisions of the alleged 2000 divorce

contract, and he based his claims for damages on charges that the state courts made a

series of wrongful decisions on evidentiary issues. He explicitly requested that the state

courts’ decisions be overturned. Accordingly, the District Court correctly concluded that

it lacked jurisdiction to review his claims.

              2. The Domestic Relations Exception

       The District Court also properly determined that it lacked jurisdiction under the

domestic relations exception to federal jurisdiction. This exception divests federal courts

of jurisdiction over cases “‘involving the issuance of a divorce, alimony, or child custody

decree.’” Matusow v. Trans-County Title Agency, LLC, 545 F.3d 241, 245 (3d Cir.

2008) (quoting Ankenbrandt v. Richards, 504 U.S. 689, 704 (1992)). Therefore, as to

Mayercheck’s request for declaratory relief, the District Court lacked jurisdiction to enter

an order pertaining to a divorce decree or to alimony.



                                               5
       3. Eleventh Amendment Immunity

       The Disciplinary Board of the Pennsylvania Supreme Court argued that it was

immune from suit under the Eleventh Amendment. The District Court agreed, as the

Eleventh Amendment has been interpreted “to make states generally immune from suit by

private parties in federal court.” MCI Telecomm. Corp. v. Bell Atl. Pa., 271 F.3d 491,

503 (3d Cir. 2001). The immunity extends to state agencies and departments, id., and this

Court has held that Pennsylvania state courts are agencies of the Supreme Court. See

Callahan v. City of Phila., 207 F.3d 668, 672 (3d Cir. 2000). As none of the exceptions to

Eleventh Amendment immunity applies, see MCI Telecomm. Corp., 271 F.3d at 503, the

District Court correctly concluded that Mayercheck’s claims against the Disciplinary

Board should be dismissed as barred under the Eleventh Amendment.

       B.      Rule 12(b)(6)

       The District Court went on to reason that even if it were able to exercise subject

matter jurisdiction over Mayercheck’s civil rights and tort claims, he failed to state a

claim for relief under Federal Rule of Civil Procedure 12(b)(6). To survive dismissal

under Rule 12(b)(6), a complaint must contain more than “[t]hreadbare recitals of the

elements of a cause of action, supported by mere conclusory statements. ” Iqbal, 129 S.

Ct. at 1949.




                                              6
              1. Bivens Claim

       We agree with the District Court that Mayercheck has failed to sufficiently plead a

claim against any defendant under the doctrine in Bivens v. Six Unknown Named Agents

of Federal Bureau of Narcotics, 403 U.S. 388 (1971). Under Bivens, a plaintiff may bring

a claim against federal officers acting under color of law for violations of that

individual’s constitutional rights. Id. at 396-97. Mayercheck has not made any

allegations about a federal agent. Accordingly, he failed to plead a plausible claim for

relief under Bivens, see Iqbal, 129 S. Ct. at 1949, and the District Court properly

dismissed the claim.

              2. Absolute Judicial Immunity

       We also agree with the District Court that the judicial defendants are immune from

Mayercheck’s claims for damages. The doctrine of absolute judicial immunity bars such

claims so long as the individual was acting within his or her judicial capacity and had

jurisdiction to so act. See Stump v. Sparkman, 435 U.S. 349, 356-57 (1978). As the

District Court found, all of the defendant judges were acting within their jurisdiction

throughout Mayercheck’s divorce and support proceedings. Mayercheck failed to plead

sufficient facts to allow an inference otherwise. See Iqbal, 129 S. Ct. at 1949.

Mayercheck argues on appeal that “‘progressive’ law interpretation” should allow for a

change in the doctrine, and cites recent examples of well-publicized judicial corruption in

Luzerne County. We find his argument unpersuasive in this context. We see no error in



                                              7
the District Court’s conclusion that allowing Mayercheck to amend his complaint would

be futile. See Phillips v. County of Allegheny, 515 F.3d 224, 245 (3d Cir. 2008).

              3. Claims Under the Civil Rights Act

       Assuming the District Court had jurisdiction over any of Mayercheck’s claims, the

only remaining defendants are Wiker and Barbara. He argued that Wiker and Barbara

conspired with the other defendants to ensure a favorable outcome for Barbara and to

deprive him of access to the courts. We agree that Mayercheck failed to state a claim

against either defendant under 42 U.S.C. §§ 1983, 1985, or 1986. First, to succeed on a §

1983 claim, a plaintiff must show that the defendant, acting under color of state law,

deprived him of a federal right. West v. Atkins, 487 U.S. 42, 48 (1988). Neither Barbara

nor Wiker was acting under color of state law, and we agree with the District Court that

Mayercheck’s assertions that they conspired with the other judicial defendants are mere

conclusory allegations. Therefore, he fails to state a claim under § 1983. See Iqbal, 129

S. Ct. at 1949. Mayercheck’s claims under sections 1985 and 1986 are similarly

speculative, and the District Court did not err in determining that he had failed to state a

plausible claim for relief. Id.

        The District Court then properly dismissed Mayercheck’s remaining state law

claims for lack of supplemental jurisdiction.

                                             IV.

       Mayercheck adds a claim on appeal that the District Court conspired with the state



                                                8
courts to “retract” his case to court after having first designated it for Alternative Dispute

Resolution (“ADR”). He does not allege any facts to support this assertion of conspiracy.

In any event, the record reveals that the District Court granted the judicial defendants’

motion to be exempt from the ADR program only until final disposition of their motions

to dismiss.

                                              V.

       For the foregoing reasons, we will affirm the District Court’s judgment.




                                              9